DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nori et al. in view of Taras et al.
Nori et al. discloses a heat exchanger for regulating the temperature of objects using a coolant, the heat exchanger comprising:  a bottom plate (see marked up Fig. 3B below) having a first end, a second end opposite the first end, an outer surface, and an inner surface opposite the outer surface, the bottom plate comprising a first coolant port 45 proximate the first end and a second coolant port proximate the second end; a top plate having a first end, a second end opposite the first end, an outer surface, and an inner surface opposite the outer surface, the top plate being sealedly engaged with the bottom plate for circulation of the coolant therethrough between the first and second coolant ports, in which the inner surface of the bottom plate and the inner surface of the top plate collectively define a coolant chamber; and a substantially planar fin insert between the top and bottom plates within the coolant chamber, the fin insert having a first end positioned proximate the first coolant port and a second end proximate the second coolant port, the fin insert comprising a plurality of fins 51 extending longitudinally between the first end second ends of the fin insert, wherein each fin comprises a substantially flat outer wall, wherein 


    PNG
    media_image1.png
    639
    787
    media_image1.png
    Greyscale
.  
Nori et al. does not disclose each fin including a pair of angled sidewalls that converge at one end and diverge at an opposite end and a substantially flat outer wall that extends across the pair of angled sidewalls at the end where the angled sidewalls diverge.  Taras et al. teaches a heat exchanger comprising a fin insert 38 having a plurality of fins 34 in which each fin comprises a pair of angled sidewalls that converge at one end and diverge at the other end and a substantially flat outer wall 50 that extends across the pair of angled sidewalls at the end where the angled sidewalls diverge, wherein the fins are angled to help coolant drain from the fins.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Nori et al. by replacing the fin insert with the fin insert as taught by Taras et al. in which the angled fins help drain 
4.	All non-elected claims must be cancelled when/if this appliction goes to issue.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone.  Call the examiner to schedule an interview.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763